Citation Nr: 0528530	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  02-00 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic paroxysmal 
atrial tachycardia.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from April 1971 to August 
1971.  

In November 1999, the St. Louis, Missouri, Regional Office 
(RO), in pertinent part, determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for chronic paroxysmal atrial tachycardia and 
denied the claim.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a September 2001 RO 
decision which reviewed the veteran's entitlement to service 
connection for chronic paroxysmal atrial tachycardia on the 
merits and denied the claim.  In December 2002, the Board 
determined that additional development of the record was 
needed.  In October 2003, May 2004, and February 2005, the 
Board remanded the veteran's claim to the RO for additional 
action.  

For the reasons and bases addressed below, service connection 
for chronic paroxysmal atrial tachycardia is GRANTED.  


FINDING OF FACT

Chronic paroxysmal atrial tachycardia was initially 
manifested during wartime service.  


CONCLUSION OF LAW

Chronic paroxysmal atrial tachycardia was incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R.§§ 3.102, 3.159, 3.303, 3.304(b), 
3.326(a), (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claim, the Board 
observes that the RO issued VCAA notices to the veteran in 
July 2001 and May 2004 which informed him of the evidence 
needed to support his claim; what actions he needed to 
undertake; and how VA would assist him in developing his 
claim.  The July 2001 notice was provided to the veteran 
prior to the September 2001 rating decision from which this 
appeal arises.  

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  Any duty imposed 
on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2205).  Given the favorable resolution below, the Board 
finds that appellate review of the veteran's claim would not 
constitute prejudicial error.  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

A veteran who served during wartime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
provisions of 38 C.F.R. § 3.304(b) (2005) direct that:

  (b)  Presumption of soundness.  The 
veteran will be considered to have been 
in sound condition when examined, 
accepted and enrolled for service, except 
as to defects, infirmities, or disorders 
noted at entrance into service, or where 
clear and unmistakable (obvious or 
manifest) evidence demonstrates that an 
injury or disease existed prior thereto.  
Only such conditions as are recorded in 
examination reports are to be considered 
as noted.  
  (1)  History of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as to 
inception.  Determinations should not be 
based on medical judgment alone as 
distinguished from accepted medical 
principles, or on history alone without 
regard to clinical factors pertinent to 
the basic character, origin and 
development of such injury or disease.  
They should be based on thorough analysis 
of the evidentiary showing and careful 
correlation of all material facts, with 
due regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of the particular injury or 
disease or residuals thereof.  
  (2)  History conforming to accepted 
medical principles should be given due 
consideration, in conjunction with basic 
clinical data, and be accorded probative 
value consistent with accepted medical 
and evidentiary principles in relation to 
value consistent with accepted medical 
evidence relating to incurrence, symptoms 
and course of the injury or disease, 
including official and other records made 
prior to, during or subsequent to 
service, together with all other lay and 
medical evidence concerning the 
inception, development and manifestations 
of the particular condition will be taken 
into full account.  
  (3)  Signed statements of veterans 
relating to the origin, or incurrence of 
any disease or injury made in service if 
against his or her own interest are of no 
force and effect if other data do not 
establish the fact.  Other evidence will 
be considered as though such statement 
were not of record.  

The Court has clarified that:

This presumption [of soundness] attaches 
only where there has been an induction 
examination in which the 
later-complained-of disability was not 
detected.  See Bagby [v. Derwinski, 1 
Vet. App. 225, 227 (1991)].  The 
regulation provides expressly that the 
term "noted" denotes "[o]nly such 
conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions", 38 C.F.R. § 
3.304(b)(1) (1993).  Crowe v. Brown, 7 
Vet. App. 238, 245 (1994).  See also 
Cotant v. Principi, 17 Vet. App. 116 
(2003).  

At his April 1971 physical examination for service entrance, 
the veteran denied having ever experienced "palpation or 
pounding heart."  He reported that he had previously 
experienced occasional irregular heartbeats at the age of 11 
which his physician had described as "spasm of the heart."  
He clarified that he had had no trouble for four years and 
negative electrocardiographic studies.  On examination, the 
veteran was found to exhibit a "slow regular heart rate and 
rhythm."  No chronic heart disorders were identified.  The 
veteran was found to be qualified for active service.  

As the report of the April 1971 physical examination for 
service entrance identifies no cardiac disabilities or 
abnormalities, the veteran is entitled to the presumption of 
soundness as to chronic paroxysmal atrial tachycardia.  Given 
this fact, it is next necessary to determine whether there is 
clear and unmistakable evidence to rebut the presumption of 
soundness.  

The veteran advances that he manifested the claimed disorder 
during active service.  A June 23, 1971, Army treatment entry 
states that the veteran complained of tachycardia and chest 
pain.  An impression of probable paroxysmal atrial 
tachycardia was advanced.  A June 30, 1971, Army treatment 
record conveys that the veteran had a medical history of 
paroxysmal atrial tachycardia "since the age of 15;" had 
"documentation in 1968;" and experienced paroxysmal atrial 
tachycardia attacks "15-30 time [while] in the Army."  A 
July 1971 Army medical board report states that the veteran 
exhibited inservice documented attacks of paroxysmal atrial 
tachycardia.  A diagnosis of paroxysmal atrial tachycardia 
was advanced.   The veteran's paroxysmal atrial tachycardia 
was determined to have existed prior to service and not to 
have been aggravated by active service.  The veteran was 
found to not meet military induction standards.  

At a July 1999 VA examination for compensation purposes, the 
veteran reported that he initially experienced an irregular 
heartbeat at the age of 15.  On examination, the veteran 
exhibited a regular heart rate and rhythm.  The VA examiner 
diagnosed the veteran with a "history of paroxysmal atrial 
tachycardia in service" and "no evidence of arrythmia on 
physical examination."  

At a June 2004 VA examination for compensation purposes, the 
examiner noted that: the veteran presented a history of 
having been diagnosed with "slow irregular heartbeats" in 
1968; the veteran's service medical records conveyed that 
"he admitted to having a heart dysrhythmia since age 15;" 
and he was discharged from active service due to paroxysmal 
atrial tachycardia in 1971.  The veteran was diagnosed with 
"paroxysmal atrial tachycardia by history, well-controlled 
by medication."  The VA examiner commented that 
"[paroxysmal atrial tachycardia] was present prior to 
enlistment in the Army" and was not causally related to the 
service.  In a March 2005 addendum to the report of the June 
2004 VA examination for compensation purposes, the examiner 
reiterated that "[paroxysmal atrial tachycardia] was present 
prior to enlistment in the Army and therefore is not causally 
related to service or any other incident of service."  

The record is devoid of objective clinical evidence of the 
manifestation of paroxysmal atrial tachycardia prior to June 
23, 1971.  While the June 30, 1971, Army treatment record 
notes that the veteran had "documentation in 1968," the 
clinical record does not include any objective evidence of a 
1968 diagnosis of paroxysmal atrial tachycardia.  Indeed, the 
clinical documentation of record is unclear as the specific 
nature of the veteran's pre-service cardiac symptomatology.  
The report of the June 2004 VA examination for compensation 
purposes indicates that the veteran reported that he was 
diagnosed with "slow irregular heartbeats" in 1968 and 
"admitted to having a heart dysrhythmia since the age of 
15" (1967-1968).  The Court has taken judicial notice that 
tachycardia is medically defined as "excessive rapidity in 
the action of the heart."  Duenas v. Principi, 18 Vet. App. 
512, 514 (2004).  The military and VA medical personnel's 
opinions as to the pre-service onset of the veteran's 
paroxysmal atrial tachycardia appears to be based solely upon 
the veteran's subjective history of an irregular heartbeat.  
Such findings do not constitute clear and unmistakable 
evidence that the veteran's chronic paroxysmal atrial 
tachycardia existed prior to service entrance.   In reviewing 
a similar factual scenario, the Court has directed that "a 
bare conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness."  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Therefore, the Board finds that the 
presumption of soundness has not been rebutted.  38 C.F.R. 
§ 3.304(b) (2005).  

As chronic paroxysmal atrial tachycardia was initially 
diagnosed during the veteran's wartime service and again at 
the most recent VA examination for compensation purposes of 
record, the Board concludes that service connection for the 
claimed disorder is warranted.  


ORDER

Service connection for chronic paroxysmal atrial tachycardia 
is GRANTED.  



	                        
____________________________________________
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


